DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 7, 10-16 pending.
	Claims 6, 8, 9 newly cancelled.
	Claims 1-5, 10, 12, 14, 16 newly amended.

Response to Arguments
Applicant’s arguments, filed 05/31/2022, with respect to amended claims 1-5, 7, 10-16 have been fully considered and are persuasive.  The rejections of claims 1-5, 7, 10-16 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. G. Vinokur on 08/25/2022.

The application has been amended as follows: 
Claim 1 is amended to:
A multiple input multiple output (MIMO) radar system for detecting a moving object, the system comprising: 
a set of transmitters and a set of receivers forming a virtual array of unique pairwise combinations of transmitters and receivers to measure reflections of transmissions; 
a memory configured to store an explicit signal model that accounts for waveform separation residuals, wherein the explicit signal model for a specific pair of a transmitter and a receiver of the virtual array comprises
wherein the transmitter-object signature is a function of a relative angle between the transmitter of the specific pair and the moving object, wavelength of a transmitted signal, and a relative distance between two consecutive transmitters of the set of transmitters, 
wherein the object-receiver signature is a function of a relative angle between the receiver of the specific pair and the moving object, wavelength of a received signal, and a relative distance between the two consecutive receivers of the set of receivers, 
wherein the transmitter-object residual signatures are approximated as a weighted sum of transmitter-object signatures of a limited number of transmitters of the set of transmitters, and 
wherein the limited number of transmitters are identified based on a predetermined maximum Doppler mismatch for the moving object; 
a processor configured to detect the moving object by executing a spatial MIMO detector configured to detect the moving object using the explicit signal model; and 
an output interface configured to output parameters associated with the detected moving object.
Allowable Subject Matter
Claims 1-5, 7, 10-16 allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record neither shows nor fairly renders obvious the combinations set forth in claims 1-5, 7, 10-16.
In particular, regarding claim 1:
Feng teaches:
A multiple input multiple output (MIMO) radar system for detecting a moving object, the system comprising: ([pg. 1131, col. 2] – a novel angle estimation algorithm based on monopulse is proposed for collocated MIMO radar)
a set of transmitters and a set of receivers forming a virtual array of unique pairwise combinations of transmitters and receivers to measure reflections of transmissions; ([pg. 1132, col. 1, paragraphs following eq. 6] –Consider there are M.sub.T transmitters and M.sub.R receivers in a collocated MIMO antenna array… Each receiver element in antenna receive signals generated by all transmitters, thus there are M = M.sub.T × M.sub.R collected channels in the MIMO configuration which can be exploited by a virtual array model)
a processor configured to detect the moving object by executing a spatial MIMO detector ([pg. 1132, col. 2, end of section 2] – DoA of targets can be reached by the algorithms on the spatial domain.) configured to detect the moving object using the explicit signal model; and 
an output interface configured to output parameters associated with the detected moving object.
Sahin teaches:
a memory configured to store an explicit signal model that accounts for waveform separation residuals (Fig. 2, signal 200;  [Col. 4, lines 50-60] – signal 200 to be transmitted in a single coherent processing interval (CPI)… signal comprises a number, N, of pulses 202. Each pulse contains a number, N.sub.c, of chips (radar codes) and/or a number N.sub.s of symbols 204. The symbols may be poly-phase encoded)  

Feng in view of Sahin does not teach:
a memory configured to store an explicit signal model that accounts for waveform separation residuals, wherein the explicit signal model for a specific pair of a transmitter and a receiver of the virtual array comprises
wherein the transmitter-object signature is a function of a relative angle between the transmitter of the specific pair and the moving object, wavelength of a transmitted signal, and a relative distance between two consecutive transmitters of the set of transmitters, 
wherein the object-receiver signature is a function of a relative angle between the receiver of the specific pair and the moving object, wavelength of a received signal, and a relative distance between the two consecutive receivers of the set of receivers, 
wherein the transmitter-object residual signatures are approximated as a weighted sum of transmitter-object signatures of a limited number of transmitters of the set of transmitters, and 
wherein the limited number of transmitters are identified based on a predetermined maximum Doppler mismatch for the moving object; 
a processor configured to detect the moving object by executing a spatial MIMO detector configured to detect the moving object using the explicit signal model; and 
an output interface configured to output parameters associated with the detected moving object.
Claim 16 recites similar limitations to claim 1 and is also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648